Citation Nr: 1541947	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This case was previously before the Board in November 2012, when entitlement to service connection for bilateral hearing loss was denied.  The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an November 2013 Order, the Court vacated the Board's November 2013 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran).  Pursuant to the November 2013 JMR, issues herein on appeal were remanded for further development by the Board in April 2014 and March 2015.  The case now returns for appellate review.

The Veteran testified at a July 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.   

As noted in the introduction, the Board remanded the case in March 2015 to obtain an addendum medical opinion.  The March 2015 Board remand, in part, asked the VA examiner to provide an opinion as to whether the Veteran's pre-existing right ear hearing loss disability worsened in service.  The resulting April 2015 VA examiner provided an opinion which diagnosed conductive hearing loss of the right ear and indicated that hearing tests during military service when viewed as a whole indicated fluctuating hearing levels consistent with conductive hearing loss and not noise induced sensorineural loss or due to military noise exposure.  The April 2015 VA examiner stated, in pertinent part, that the Veteran appeared to have difficulties with his ears during childhood, during military service and during adulthood after military service involving the middle ear and such difficulties often result in a conductive hearing loss which can fluctuate and change, getting worse and improving depending on the health and condition of the middle ear.  However, while the April 2015 VA examiner noted that the Veteran's fluctuating hearing was not the result of military noise exposure, an opinion as to whether the identified conductive hearing loss of the right ear permanently worsened in service was not provided, although the VA examiner referenced, in part, that the Veteran had difficulties with his ears during miliary service.  Further, no basis was provided for ruling out acoustic trauma as contributing to any change in hearing in service.  The Board notes that any worsening of right ear preexisting hearing loss, not due to the natural progress of the disease, must be identified.

With respect to left ear hearing loss, the April 2015 VA examiner noted, in part, that the Veteran's induction physical noted chronic ear infections to age 16 and also cited a diagnosis of cholesteatoma in November of 2013 for the left ear.  The April 2015 VA examiner opined that this type of condition would result in a conductive hearing loss and not a sensorineural loss which is the type associated with military service and noise exposure, and as with the right ear, the left ear appears to have had middle ear difficulties during childhood and adulthood which is not caused, worsened or related to military noise exposure.  Initially, the Board notes that it was the Veteran's August 1973 separation examination which noted chronic ear infections until age 16, treated resolved, no problems since, NCNS.  Additionally, the Board is unclear as to if the VA examiner was providing a diagnosis of conductive hearing loss rather than sensorineural loss in the left ear as such was not definitively stated.  If so, a complete rationale for such should be provided, with consideration of the Veteran' representative argument in the September 2015 brief, of a total absence of sick calls from 1970 to 1973 for ear infections and blockages.  Thus, for these reasons, the Board finds another opinion is warranted for the Veteran's claim for entitlement to service connection for right ear hearing loss and for left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum medical opinion from the April 2015 VA examiner or suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the opinions requested below, the Veteran should be scheduled for an examination.  All indicated tests and evaluations should be performed.

The examiner must address the following: 

a.  With respect to right ear hearing loss, the examiner should opine whether it is at least as likely as not that the pre-existing right ear hearing loss permanently worsened in service.  If pre-existing right ear conductive hearing loss is found to have increased in severity during service, the examiner is requested to provide an opinion as to whether or not the increase in severity of right ear hearing loss was clearly and unmistakably due to the natural progression of the disease.  A basis must be provided for ruling out acoustic trauma as contributing to any change in hearing in service.  Any worsening of right ear preexisting hearing loss, in addition to the natural progress of the disease, may be service related.

b.  With respect to left ear hearing loss, the examiner should clearly identify if conductive hearing loss or sensorineural loss of the left ear is diagnosed and provide a rationale for such.  In this regard the VA examiner is asked to consider the Veteran' representative argument in the September 2015 brief of a total absence of sick calls from 1970 to 1973 for ear infections and blockages.  Thereafter, provide an opinion as to whether it is at least as likely as not that the identified type of left ear hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of the conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

Provide a complete rationale for any opinion provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




